Citation Nr: 0638936	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-04 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date earlier than September 15, 
2003, for the grant of service connection for post-traumatic 
stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Boston, Massachusetts, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
for PTSD and assigned a 30 percent disability evaluation, 
with an effective date of September 15, 2003.  The veteran 
expressed disagreement with the assigned effective date and 
thereafter perfected his appeal.  

The veteran appeared at a hearing before the undersigned at 
the RO (Travel Board) in December 2005.


FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to September 15, 2003, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 15, 
2003, for service connection for PTSD have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted, the 
claim is substantiated, and further VCAA notice as to 
downstream issues, such as an effective date, is not 
ordinarily required.  Dingess v. Nicholson, 19 Vet. App. 473, 
490-1 (2006).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the Court has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The pertinent facts are not in dispute, and disposition of 
the claim is controlled by application of the law to those 
facts.  The VCAA is, therefore, inapplicable.

Earlier Effective Date

The effective date of an award of disability compensation 
based on an original claim for direct service connection or a 
claim reopened after final disallowance shall be the date 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it shall be the 
date of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2006).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (2006). 

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, or others, 
may be considered an informal claim.  Such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155 (2006).

Following the veteran's separation from service in 1981, no 
correspondence was received from him until September 15, 
2003, when his original application for compensation was 
received.  

Following a December 2003 VA examination, the RO, in a 
February 2004 rating determination, granted service 
connection for PTSD and assigned a 30 percent disability 
evaluation, with an effective date of September 15, 2003, the 
date of receipt of the veteran's initial application for 
compensation.  

In his March 2004 notice of disagreement, the veteran 
indicated that he enlisted in March 1978 and separated in 
March 1981.  He noted that he was hired by the Everett Police 
Department in January 1983.  The veteran stated that he 
received treatment from a private physician from January 1987 
to 1989 for anxiety, depression, and gastrointestinal 
problems.  

The veteran wrote that in January 1987 he contacted an 
individual who was employed by the Department of Veterans 
Affairs in the City of Everett to request possible disability 
compensation and was told that he was ineligible because he 
had peacetime service.  The veteran reported treatment from a 
State Police psychologist in 1991-1992 and indicated that he 
was terminated by the Everett Police Department in July 1993.  

He stated that while speaking with several military veterans 
at the American Legion in August 2002, he was told that 
peacetime service did not disqualify him from compensation.  
Thereafter, he initiated the process for compensation 
benefits.  

The veteran indicated that he was appealing the effective 
date of the award as he felt that he had been wronged by the 
individual who told him that he was not eligible for 
disability compensation.  He noted that the effective date 
should go back to January 1989.  

In his January 2005 substantive appeal, the veteran again 
reported having contacted an individual who he claimed worked 
for VA in 1987 and was told that he was not entitled to 
anything.   He again stated that only after speaking with 
several disabled veterans did he realize that he was eligible 
for benefits.  He noted that had the claimed VA 
representative given him the proper information he would have 
applied for benefits at a much earlier date.  

At the December 2005 hearing, the veteran noted having seen 
the Director of Veterans Affairs for the City of Everett in 
1987 or 1988 and being told that he was ineligible for 
benefits.  He testified as to seeing a psychologist for the 
State Police in 1990 or 1991 and then being terminated by the 
Everett Police in 1993 as a result of abuse of sick leave.  

The veteran noted that while he was at the American Legion in 
August 2002 he was told that being a peacetime veteran did 
not make him ineligible for compensation.  The veteran stated 
that the reason he wanted an earlier effective date was that 
he felt wronged by the VA officer who told him he was 
ineligible for benefits.  The veteran indicated that the 
individual's office was in City Hall and that he was not sure 
by who the person was employed.  

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see 38 C.F.R. § 3.151(a).  
A claim means a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  
"Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs . . . may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a). "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran ever 
expressed an intent to seek service connection for a 
psychiatric disorder prior to receipt of his claim on 
September 15, 2003.  Moreover, the veteran has testified that 
he never submitted an application for disability compensation 
prior to September 2003.  

The veteran essentially contends that he is entitled to an 
earlier effective date on the basis of the incorrect advice 
he received from a person who may have been a VA employee.  
It is well settled, however, that faulty advice, even if 
provided by a VA employee, cannot serve as the basis for 
paying benefits not otherwise authorized by law.  See McTighe 
v. Brown, 7 Vet. App. 29, 30 (1994) ("[P]ayment of 
government benefits must be authorized by statute; therefore, 
erroneous advice given by a government employee cannot be 
used to estop the government from denying benefits."); 
Harvey v. Brown, 6 Vet. App. 416. 424 (199), (the Court 
considering the appeal of a veteran who testified that he was 
misinformed by VA about his eligibility for New GI Bill 
benefits. stated: "[E]ven accepting the veteran's testimony 
*** the Court holds that the remedy for breach of such an 
alleged obligation cannot involve payment of benefits where 
the statutory eligibility requirements for those benefits are 
not met"). 

There is no dispute that a claim for service connection for 
PTSD was first received on September 15, 2003.  Hence, the 
veteran was not statutorily eligible for service connected 
compensation benefits prior to that date.  38 U.S.C.A. 
§ 5110(a).  The Board is precluded by law from assigning an 
effective date earlier than September 15, 2003.  


ORDER

An effective date earlier than September 15, 2003, for the 
grant of service connection for PTSD is denied. 




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


